Exhibit 10.2

 



AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Employment Agreement (“Amendment”), dated September
26, 2016, is by and between Drone Aviation Holding Corp., a Nevada corporation
with an address 11651 Central Parkway #118, Jacksonville, FL 32224 (the
“Company”), and Jay H. Nussbaum (the “Executive”).

 

WHEREAS, the parties entered into an Employment Agreement on April 27, 2016 (the
“Employment Agreement”); and

 

WHEREAS, the parties wish to further amend the Employment Agreement as set forth
below, with the understanding that all other provisions of the Employment
Agreement shall remain unchanged;

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Section 3 of the Employment Agreement- Term of Employment- is hereby extended
by from May 18, 2018 to December 31, 2018.

 

2.  The terms and conditions of all other sections of the Employment Agreement
shall remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first stated above.

 



  DRONE AVIATION HOLDING CORP.         By:   /s/ Kendall W. Carpenter   Name:
Kendall W. Carpenter   Title: Chief Financial Officer         By: /s/ Jay H.
Nussbaum   Name: Jay H. Nussbaum



 

 

 



 

 